NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGO ENRIQUE ALFARO-LOPEZ,                   No.    19-70480

                Petitioner,                     Agency No. A099-482-480

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Rodrigo Enrique Alfaro-Lopez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),

and the BIA’s denial of his motion to remand. Our jurisdiction is governed by 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d
1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We review for abuse of discretion the BIA’s denial of a motion to

remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We review

de novo due process claims in immigration proceedings. Jiang v. Holder, 754 F.3d
733, 738 (9th Cir. 2014). We deny in part and dismiss in part the petition for

review.

      The agency did not err in finding that Alfaro-Lopez’s social group based on

gang recruitment was not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131

(9th Cir. 2016) (in order to demonstrate membership in a particular group, “[t]he

applicant must ‘establish that the group is (1) composed of members who share a

common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N.

Dec. 227, 237 (BIA 2014))); Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th

Cir. 2008) (“young men in El Salvador resisting gang violence” does not constitute

a particular social group), abrogated in part by Henriquez-Rivas v. Holder, 707
F.3d 1081 (9th Cir. 2013). We lack jurisdiction to consider Alfaro-Lopez’s social


                                         2                                    19-70480
group claim based on his family membership. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency).

       In addition, substantial evidence supports the agency’s determination that

Alfaro-Lopez failed to establish the harm he fears would be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”); Barrios

v. Holder, 581 F.3d 849, 856 (9th Cir. 2009) (rejecting political opinion claim

where petitioner did not present sufficient evidence of political or ideological

opposition to the gang’s ideals or that the gang imputed a particular political belief

to the petitioner).

       Thus, Alfaro-Lopez’s asylum and withholding of removal claims fail.

       Substantial evidence also supports the agency’s denial of CAT relief because

Alfaro-Lopez failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and

crime in petitioner’s home country was insufficient to meet standard for CAT

relief).


                                          3                                    19-70480
      The BIA did not abuse its discretion in denying Alfaro-Lopez’s motion to

remand to apply for cancellation of removal because he failed to demonstrate

prima facie eligibility for relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1080 (9th Cir. 2013) (“The BIA is entitled to deny a motion to reopen where the

applicant fails to demonstrate prima facie eligibility for the underlying relief.”); see

also Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063 (9th Cir. 2008) (“The formal

requirements for a motion to reopen and a motion to remand are the same.”).

      Alfaro-Lopez’s due process claim based on his age at the time he was served

with the notice to appear fails because Alfaro-Lopez has not established prejudice.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring substantial

prejudice to prevail on a due process claim).

      In his opening brief, Alfaro-Lopez does not challenge the BIA’s

determinations regarding the immigration court’s jurisdiction, humanitarian

asylum, and his due process claim based on conditions of detention. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           4                                    19-70480